

TERMS
March 17, 2015
Duties    
Consultant
Susan M. Byrne (“Consultant”) will act in a consulting role to promote the
business interests of Westwood Holdings Group, Inc., a Delaware corporation (the
“Company,” and together with Consultant, the “Parties”).

Vice Chairman of Board
Consultant will serve as Vice Chairman of the Board of Directors of the Company
(the “Board”), subject to the provisions of Annex B.

Member of UCITS Board
Consultant will serve as a member of the board of directors of Westwood
Investments Funds PLC (the “UCITS Board”), subject to the provisions of Annex B.

Term
Five years beginning on July 1, 2015 and ending on July 1, 2020. The term, as
may be earlier terminated under these Terms, is referred to as the “Engagement.”

Compensation
Consultant
An annual fee of $250,000 during the Engagement (the “Consultant Fee”).

Vice Chairman of Board
An annual fee and annual award of restricted stock (each award, a “Board Stock
Award”) commensurate with annual fees and awards of restricted stock paid to
other members of the Board during Consultant’s service on the Board.

Member of UCITS Board
An annual fee commensurate with annual fees paid to other members of the UCITS
Board during Consultant’s service on the UCITS Board.

Benefits
Office space adjacent to the Company’s headquarters in Dallas, Texas;

Reasonable access to the services of Denise Vermett (or a comparable
administrative assistant) as a part-time assistant while Consultant is working
adjacent to the Company’s headquarters;
Payment of Medicare and supplemental premiums; and
Bloomberg and computer support.
Non-Competition
The Parties will be bound by the provisions set forth in Annex A.

Legal Provisions
The Parties will be bound by the provisions set forth in Annex B.

These TERMS set forth the binding obligations of the Company and Consultant in
connection with the Engagement and the other matters set forth herein. The
provisions of Annexes A and B, attached hereto, are incorporated by reference
into, and form part of, these Terms.
These TERMS are executed by the Parties as of the date first written above.
WESTWOOD HOLDINGS GROUP, INC.,
a Delaware corporation






By: /s/ Richard M. Frank
Name:    Richard M. Frank            
Title:    Chairman, WHG Compensation Committee




CONSULTANT






/s/ Susan M. Byrne
Susan M. Byrne
ANNEX A
Confidentiality, Non-Competition and Non-Solicitation
Consultant understands that the Company has given Consultant in the course of
her prior employment with the Company, and the Company will continue to give
Consultant during the Engagement, substantial access to its client goodwill and
Confidential Information (as defined below), and that Consultant therefore is in
a position to have a material adverse impact on these business interests in the
event that Consultant engages in activities that are competitive with the
Company. Accordingly, Consultant agrees to the following covenants:
1.Beginning on the date of these Terms and ending on the later of (i) July 1,
2020 and (ii) the date that is six (6) months after the Engagement terminates
for any reason (it being understood that the expiration of the Engagement on
July 1, 2020 shall not constitute termination for any reason) (the “Non-Compete
Period”), Consultant will not, directly or indirectly, for Consultant’s own
account, or in any capacity on behalf of any third person or entity, whether as
an officer, director, employee, partner, joint venturer, consultant, investor or
otherwise, engage, or assist others engaged, in whole or in part, in any
business that provides trust, financial planning, investment management or
investment advisory services or products that are competitive with those
provided by the Company. Any investment Consultant may make in such a business
will not be considered a violation of this covenant if (i) the stock of such
business is publicly traded, (ii) Consultant’s equity interest in such business
does not exceed five (5) percent of the aggregate outstanding equity interests
of such business, and (iii) Consultant does not participate in the management,
policy making or operational affairs of such business. If the Engagement
terminates for any reason prior to the expiration of the Non-Compete Period, the
Company will continue to pay the Consultant Fee for the remainder of the
Non-Compete Period, pro rata for any partial years (the “Non-Compete Payment”).
2.Beginning on the date of these Terms and ending on the later of (i) the last
day of the Non-Compete Period and (ii) the date that is one (1) year after the
Engagement terminates for any reason, Consultant will not, directly or
indirectly: (i) induce any client of the Company or any consultant retained by
any client of the Company to terminate or limit its business relationship with
the Company or withdraw (or cause the withdrawal of) any funds managed by the
Company; (ii) call upon, solicit or provide trust, financial planning,
investment management or investment advisory services for or on behalf of (1)
any clients of the Company for whom Consultant performed services, or with whom
Consultant had contact, during her prior employment or engagement with the
Company or the Engagement; or (2) any potential client of the Company that the
Company was actively soliciting, and which solicitation activities Consultant
participated in or had knowledge of, within the six-month period prior to the
termination of the Engagement; (iii) recruit, solicit or induce any employee or
consultant of the Company to terminate his or her employment or other
relationship with the Company, or hire or engage any such person to perform
services for any other person or entity; or (iv) materially violate any then
applicable Securities and Exchange Commission rule or regulation or Global
Investment Performance Standards (GIPS) relating to the use of the investment
performance of any fund or account managed by the Company in any materials that
are distributed in newspapers, magazines, or in other public media, or in
brochures, letters, or any other written or electronic material addressed to
more than one prospective client.
3.Consultant acknowledges that (i) the activities prohibited by the provisions
of this Annex A are reasonable in light of the nature of the Engagement and the
legitimate interests of the Company or any of its respective subsidiaries or
affiliates (collectively, the “Westwood Group”) in protecting its Confidential
Information and client goodwill and (ii) in the event that Consultant breaches
these Terms, the Company will not have an adequate monetary remedy and,
therefore, will suffer irreparable damage. Consultant therefore agrees that, in
addition to any other remedies available to it, the Company will be entitled to
an injunction restraining Consultant from committing or continuing any violation
of these Terms without the necessity of posting any bond. In addition,
Consultant agrees that if Consultant breaches the provisions of this Annex A,
(i) the Company will be entitled to enforce Consultant’s compliance for a period
equal to the duration of the specific restriction that Consultant has breached
and (ii) any unvested Board Stock Award immediately will be rescinded and
Consultant automatically will forfeit any rights she may have with respect to
the shares of restricted stock covered by such Board Stock Award as of the date
of such breach.
“Confidential Information” includes, but is not limited to, unique investment
approaches, sales and marketing programs and materials, marketing and business
strategies, client lists and profile data, investment advisory contracts and fee
schedules, trademarks, technical information, computer software programs and
electronic information, financial and other information concerning its
operations, business history and other information concerning clients and
prospective clients of the Westwood Group, and the existence and substance of
business discussions, negotiations, or agreements between the Westwood Group and
any third party; provided, however, that Confidential Information will not
include information that (i) becomes generally available to the public through
no unauthorized act of Consultant, or (ii) is received by Consultant from a
third party which received the information lawfully.


ANNEX B
Legal Provisions
1.Standard of Conduct. Consultant will be bound by, and perform her duties under
these Terms, in accordance with applicable laws, rules and regulations and the
Company’s Code of Business Conduct (as if she were a “Covered Person”
thereunder).
2.Status and Relationship of Parties.
a.Consultant’s relation to the Westwood Group under these Terms will be that of
an independent contractor. Nothing in these Terms will be construed or implied
to create any agency, partnership, joint venture, or employee/employer
relationship, or any other relationship not specifically described in these
Terms. Consultant is not authorized under these Terms to enter into any contract
on behalf of the Westwood Group or bind the Westwood Group without the express
prior written approval of the Company. Except as explicitly provided in these
Terms, Consultant will not be entitled under or as a result of these Terms to
participate in any plans, arrangements, programs, policies or distributions by
the Westwood Group.
b.Consultant agrees that she will be responsible for any and all taxes imposed
on or with respect to her business and any and all payments and other
consideration received by her pursuant to these Terms (collectively, the
“Consideration”), and Consultant will defend, hold harmless, and indemnify the
Westwood Group from and against any and all liabilities, obligations, claims,
demands, losses, costs and expenses (including reasonable attorneys’ fees of
attorneys of the Company’s own choosing) with respect to any tax liability
imposed on or with respect to the Consideration.
3.Service on Board and UCITS Board. Consultant will serve as Vice Chairman of
the Board in accordance with the Amended and Restated Bylaws of the Company, as
may be amended from time to time. Consultant will be nominated for reelection as
a member of the Board at each annual meeting of stockholders of the Company held
after the date of these Terms and before the end of the Engagement, subject to
(i) the good faith discretion of the Governance/Nominating Committee, (ii) the
policies as may be adopted by the Governance/Nominating Committee from time to
time and (iii) this Section 3 of Annex B. If nominated, Consultant will stand
for reelection and, if elected, Consultant will serve as Vice Chairman of the
Board. The Company will use reasonable efforts to cause Consultant to be
nominated for reelection as a member of the UCITS Board on an annual basis,
subject to this Section 3 of this Annex B. If nominated, Consultant will stand
for reelection, and, if elected, Consultant will serve as a member of the UCITS
Board. Upon the termination of the Engagement, Consultant will immediately
resign, and may, or may not, be nominated for reelection, as (i) Vice Chairman
of the Board, (ii) a member of the Board or (iii) a member of the UCITS Board.
Effective as of July 1, 2015, Consultant hereby resigns as Director, Global
Initiatives of the Company and Chairman of the Board.
4.Survival; Severability and Reform. All applicable provisions of these Terms
will survive the termination of the Engagement for any reason or the expiration
of the term of these Terms. Such provisions will also survive any change in
Consultant’s position or the terms of Consultant’s engagement or with the
Company. If any provision of these Terms is held invalid, illegal or
unenforceable, the validity, legality or enforceability of the other provisions
of these Terms will not be affected by that holding, and there will be deemed
substituted for the provision at issue a valid, legal and enforceable provision
as similar as possible to the provision at issue.
5.Entire Agreement. These Terms contain the entire understanding between the
Parties and supersede all prior written and prior and contemporaneous oral
agreements or understandings between them relating to the subject matter of
these Terms. No modification or addition to these Terms or waiver or
cancellation of any provision in these Terms will be valid except by a writing
signed by the Party to be charged therewith.
6.Waiver. No delay or omission by the Company in exercising any right under
these Terms will operate as a waiver of that or any other or right. No waiver of
any right under these Terms will be effective unless in writing and signed by an
authorized representative of the Party against whom enforcement is sought. A
waiver or consent given on any one occasion will be effective only in that
instance and will not be construed as a bar to or waiver of any right on any
other occasion.
7.Assignment and Benefit. These Terms will be binding on Consultant and
Consultant’s heirs and the Company will have the right to assign these Terms to
its successors and assigns (including, without limitation, to a purchaser of all
or substantially all of its equity or assets), and all covenants in these Terms
will inure to the benefit of and be enforceable by such successors and assigns.
Consultant may not assign these Terms to anyone.
8.Notices. Any notice that the Company or Consultant is required to give the
other under these Terms will be given by personal delivery, recognized overnight
courier service, or certified mail, return receipt requested, addressed as
follows:
If to the Company:            With a copy (which will not constitute notice) to:
Westwood Holdings Group, Inc.    Norton Rose Fulbright LLP
200 Crescent Court, Suite 1200    2200 Ross Avenue, Ste. 2900
Dallas, Texas 75201             Dallas, Texas 75201-2784
Attention: Chief Executive Officer    Attention: Corporate Section Head
Telecopy No.: (214) 756-6979    Telecopy No.: (214) 855-8200


 



If to Consultant:                 With a copy (which will not constitute notice)
to:
Susan M. Byrne                
 
 
 
 
 
 



The address of any Party set forth above may be changed by such Party by
delivering notice of such change to the other Party. Any notice mailed will be
deemed to have been given and received on the third business day following the
date of deposit in the United States mail. The date of actual delivery of any
notice under this Section 8 of Annex B will be deemed to be the date of receipt
thereof.
9.Counterparts. These Terms may be executed in counterparts and delivered via
facsimile, email or other electronic means, each of which will be deemed an
original, and all of which together will constitute one and the same original
instrument.
10.Choice of Law; Jurisdiction; Venue. These Terms will be deemed to have been
made in the State of Texas, and these Terms will be governed by and construed
under the laws of Texas, without giving effect to conflict of law principles.
Consultant hereby consents without limitation to the jurisdiction of any state
or federal court in Dallas County, Texas in connection with any action arising
out of or related to these Terms, and waives any right to object to any such
forum as inconvenient or to object to venue in Dallas County.

71551185